TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00321-CR



                              Austin McClure Bounds, Appellant

                                                  v.

                                  The State of Texas, Appellee


       FROM THE DISTRICT COURT OF LEE COUNTY, 21ST JUDICIAL DISTRICT
   NO. 7500, THE HONORABLE CARSON TALMADGE CAMPBELL, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Austin McClure Bounds seeks to appeal from a judgment of conviction for

theft of property valuing less than $1500 enhanced by two prior convictions. See Tex. Penal Code

§ 31.03(a), (e)(4)(D). The trial court has certified that: (1) this is a plea-bargain case and Bounds

has no right of appeal, and (2) Bounds waived the right of appeal. Accordingly, the appeal is

dismissed. See Tex. R. App. P. 25.2(a)(2), (d).



                                              __________________________________________
                                              J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Goodwin and Field

Dismissed for Want of Jurisdiction

Filed: May 22, 2013

Do Not Publish